423 F.2d 723
Mattie S. BOLICK, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 13812.
United States Court of Appeals, Fourth Circuit.
March 26, 1970.

John Bolt Culbertson, Greenville, S. C., for appellant, and Thomas F. Batson, Asst. U. S. Atty. (Joseph O. Rogers, Jr., U. S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The Secretary of Health, Education and Welfare denied the application of appellant, Mattie S. Bolick, for social security disability benefits. Appellant sought review by the district court of the Secretary's decision and the Secretary moved for summary judgment. Upon review of the administrative record, the district court found substantial evidence to support the Secretary's denial of disability benefits and granted the Secretary's motion for summary judgment.


2
We have carefully examined the record and the briefs and appendices filed by the parties and, dispensing with oral argument, we conclude that the district court correctly determined that the Secretary's decision is supported by substantial evidence and that the judgment below should be affirmed. Laws v. Celebrezze, 368 F.2d 640 (4 Cir. 1966).


3
Affirmed.